DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/22 has been entered.
 	Claim 1 is amended.
	Claims 1 and 3-17 remain pending.

Note
	It is noted that the Examiner attempted to contact Ms. Passerin on 9/23/22 and 9/26/22, and left messages, to cancel Claim 17. However, no return call was made that the Examiner received.  Thus, the Examiner decided to simply issue the present action.  The Examiner is willing to make the amendment, by way of Examiner’s amendment, Applicant’s representative wishes to telephone the examiner upon receipt of this action.

Election/Restrictions
	In light of the acceptance of the TD and further consideration, Claim 16 is rejoined and the specification election thereto, is withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In light of the acceptance by the office, of the TD of 9/12/22, the rejections of Claims 1, 3-5 and 10-17 remain/are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,757,432, are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 requires only 25 contiguous amino acids of SEQ ID NO: 2, while the claim from which it depends requires 100% of SEQ ID NO: 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

While the rejections of Claims 1 and 2-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are withdrawn:
Claim 17 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, due to the amendment. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 is now broader than the scope from which it depends, Claim 1, which requires all of SEQ ID NO: 2.
Claim 17 requires at least 25 contiguous amino acids of SEQ ID NO: 2 to be present.
The specification teaches that the polypeptide may be SEQ ID NO: 2, may be 75% identical to SEQ ID NO: 2, and may be a Saposin C-related polypeptide (e.g., paragraph 8), therefore, antecedent basis is provided for the literal recitations.  Further, the specification teaches Saposin C is a sphingolipid-activating protein that functions to catabolize glycosphingolipids (e.g., p. 2).  The specification discusses SapC analogs, and variants, in strict terms, as being of varying identity to SEQ ID NO: 1 or SEQ ID NO: 2, and recognizes the well known conservative substitutions anywhere in the protein (e.g., substitution of hydrophobic for another hydrophobic amino acid, polar for polar, and charged for charged) (paragraphs 69-70).  It should be noted that while SEQ ID NO: 2 is provided as the sequence of Saposin C, there is no teaching of which amino acids may be changed and which must be maintained for the activity of the protein in the invention.  The examples demonstrate the use of Saposin C itself (i.e., SEQ ID NO: 2).
While the art recognizes similar structural features between Saposins, e.g., Vaccaro, et al. (1999) “Saposins and their interaction with lipids”, Neurochemical Research, 24(2): 307-314, the same demonstrates that the Saposins, while related to each other, have distinct functions (whole document).  Moreover, the Art demonstrates a small number of mutations in Saposin C which cause lysosomal lipid disorders (e.g., Vaccaro, et al. (2010) “Saposin C mutations in Gaucher disease patients resulting in lysosomal lipid accumulation, saposin C deficiency, but normal prosaposin processing and sorting”, Human Molecular Genetics, 19(15): 2987-97.  But such fails to demonstrate mutations which may be made, yet provide the same function.  The art in general only recognizes mutations which cause the protein to not act in its normal function.  
Given the lack of knowledge as to which sites in the Saposin C protein are tolerant of mutation, and whether only conservative or also non-conservative changes are tolerated, and given the size of Saposin C, with also specific tolerance of 75% identity to SEQ ID NO: 2, allowing 20 amino acid substitutions/deletions/additions, anywhere, with only SEQ ID NO: 2 demonstrating the activity of the protein, while the Art demonstrates only mutations that are deleterious to the protein action, the Artisan would not have understood Applicant to have been in possession of a generic Saposin C related protein, or any protein of less than 100% identity to the Saposin C of SEQ ID NO: 2.
Response to Argument – Description, 75% identity to SEQ ID NO: 2
Applicant’s response of 9/12/22 has been considered but is not found persuasive.
Applicant argues the claims are now amended to comprise SEQ ID NO: 2 (p. 6).
Such is not persuasive.  Amending Claim 1 does not alter the claimed scope in Claim 17, as further emphasized by the new rejection under 35 USC 112, fourth paragraph, above.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/Primary Examiner, Art Unit 1633